Case 1:19-cv-01121-ENV-CLP Document 22 Filed 10/28/19 Page 1 of 1 PageID #: 96




October 25,2019


Magistrate MJ Pollack
United States District Court
Eastern District ofNew York
225 Cadman Plaza East
Brooklyn,NY 11201


Re: LandStar.Inc. vs. Hubai Chuguan Industry Co.. Ltd. and Madison Stock Transfer Inc.
       19-CV-1121



Dear Magistrate Pollak:

        As per your Order, we have jointly drafted this letter to inform you that Plaintiffand
Defendant have agreed to a settlement in principle subject to a written agreement
We are respectfully requesting a thirty(30)day period to complete.

        Thank you for youT consideration.


SAVID AND         SOCIATES, L                        LAW         OFFICE        OF       JEFFREY
                                                      FLEISCHMANN,

                                                      By:.
   ■ 'M.I5a^Hd Sayid,]^sq.                                  Jeffrey Fleischmann,Esq.
Counselfor Defendant                                  Counselfor Plaintiff
 HUBAI CHUGUAN INDUSTRY CO.                           LANDSTAR INC.
308 Spring Lane                                       150 Broadway
Haworth,NJ 07641                                      New York,NY 10038




                                                                       /s/ Cheryl Pollak
